Case 0:19-cv-60629-WPD Document 77 Entered on FLSD Docket 05/25/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                     Case No.: 0:19-cv-60629-WPD

  JIMMY ANZARDO,

           Plaintiff,
  v.

  AQUA HOLDINGS LIMITED, LLC,
  AQUA FIRE PIT, LLC, JAMES RUSSELL,
  JESSICA ROSE,

        Defendants.
  ____________________________________/

                    ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

           THIS CAUSE is before the Court on Plaintiff’s Motion for Attorneys’ Fees [DE 71] (the

  “Motion”) and the Report and Recommendation of Magistrate Judge Hunt [DE 76] (the

  “Report”), dated May 6, 2021. The Court notes that no objections to the Report [DE 76] have

  been filed, and the time for filing such objections has passed. As no timely objections were filed,

  the Magistrate Judge’s factual findings in the Report [DE 76] are hereby adopted and deemed

  incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert.

  denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir.

  1993).

       Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 76] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s reasoning and conclusion that the Motion [DE 71] should be granted in

  part.

           Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

           1. The Report [DE 76] is hereby ADOPTED and APPROVED;
Case 0:19-cv-60629-WPD Document 77 Entered on FLSD Docket 05/25/2021 Page 2 of 2




         2. The Motion [DE 71] is GRANTED in part as follows: Plaintiff’s counsel is awarded

            $11,362.50 in attorney’s fees and $646.00 in costs, for a total award of $12,008.50.

         3. The Clerk is DIRECTED to mail copies of this Order to the addresses below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 25th day of May, 2021




  Copies furnished to:
  All Counsel of Record

  Aqua Holdings Limited, LLC
  Aqua Fire Pit, LLC
  1111 SW 21st Ave. Suite 10
  Fort Lauderdale, FL 33312

  James Russell
  1111 SW 21st Ave. Suite 10
  Fort Lauderdale, FL 33312

  Jessica Rose
  1111 SW 21st Ave. Suite 10
  Fort Lauderdale, FL 33312

  James Russell
  824 Coconut Dr
  Fort Lauderdale, FL 33315

  Jessica Rose
  824 Coconut Dr
  Fort Lauderdale, FL 33315
